Case 20-21595-GLT     Doc 149-2 Filed 09/10/20 Entered 09/10/20 14:29:03   Desc
                        Certificate of Service Page 1 of 6



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     IN RE:                                ) Case No. 20-21595-GLT
                                           )
     Majestic Hills, LLC,                  ) Chapter 11
                                           )
     Debtor,                               )
     ________________________________      )
     NVR, Inc. d/b/a Ryan Homes,           )
            Plaintiff,                     ) Adv. Pro. No. 20-2084-GLT
     v.                                    )
     Majestic Hills, LLC, et al.,          )
            Defendants,                    )
     ________________________________      )
     Douglas E. Grimes and                 )
     Suzanne M. Grimes,                    ) Adv. Pro. No. 20-2088-GLT
            Plaintiffs,                    )
     v.                                    )
     Majestic Hills, LLC, et al.,          )
            Defendants,                    )
     ________________________________      )
     Christopher Phillips and              )
     Elizabeth Phillips,                   ) Adv. Pro. No. 20-2089-GLT
            Plaintiffs,                    )
     v.                                    )
     Majestic Hills, LLC, et al.,          )
            Defendants,                    )
     ________________________________      )
     Christopher Phillips and              )
     Elizabeth Phillips,                   ) Adv. Pro. No. 20-2090-GLT
            Plaintiffs,                    )
     v.                                    )
     NVR, Inc. d/b/a Ryan Homes, et al.,   )
            Defendants,                    )
     ________________________________      )
     Jeanne Hecht,                         )
            Plaintiff,                     ) Adv. Pro. No. 20-2091-GLT
     v.                                    )
     Majestic Hills, LLC, et al.,          )
            Defendants,                    )
     ________________________________      )
                                           )
     Jeffrey Swarek and                    )
     Christine Swarek,                     ) Adv. Pro. No. 20-2092-GLT
Case 20-21595-GLT            Doc 149-2 Filed 09/10/20 Entered 09/10/20 14:29:03            Desc
                               Certificate of Service Page 2 of 6


               Plaintiffs,                           )
       v.                                            )
       Majestic Hills, LLC, et al.,                  )
              Defendants,                            )
       ________________________________              )
       Brian Sanders, Jessica Sanders,               )
       Rajiv Bhatt, and Namrata Bhatt,               ) Adv. Pro. No. 20-2093-GLT
       v.                                            )
       NVR, Inc. d/b/a Ryan Homes, et al.,           )
              Defendants,                            )
       ________________________________              )
       North Strabane Township,                      )
              Plaintiff,                             ) Adv. Pro. No. 20-2094-GLT
       v.                                            )
       Majestic Hills, LLC, et al.,                  )
              Defendants,                            )
       ________________________________              )

                                 CERTIFICATE OF SERVICE



       I hereby certify that I served or caused to be served this 10th day of September, 2020 a

copy of the foregoing Response to Expedited Motion to Request a Status Conference to be Held

on an Expedited Basis via the following methods to parties on the attached service list.



                                      BUCHANAN INGERSOLL & ROONEY PC
Dated: September 10, 2020
                                By:   /s/ Zakarij O. Thomas
                                      Zakarij O. Thomas (PA Id. No. 87385)
                                      William J. Moorhead, Esq. (PA Id. No. 52761)
                                      Union Trust Building
                                      501 Grant Street
                                      Suite 200
                                      Pittsburgh, PA 15219
                                      Tel: (412) 562-8800
                                      Fax: (412) 562-1041

                                      Counsel for Parkridge Development LLC
Case 20-21595-GLT        Doc 149-2 Filed 09/10/20 Entered 09/10/20 14:29:03   Desc
                           Certificate of Service Page 3 of 6




Service List:


Via ECF notification and email:

Counsel for Debtor
Donald R. Calaiaro
Calaiaro Valencik
938 Penn Avenue, Suite 501
Pittsburgh, PA 15222-3708
Email: dcalaiaro@c-vlaw.com

David Z. Valencik
Calaiaro Valencik
938 Penn Avenue, Suite 501
Pittsburgh, PA 15222-3708
Email: dvalencik@c-vlaw.com

Larry E. Wahlquist
U.S. Trustee Program/Dept. of Justice
1001 Liberty Avenue
Suite 970
Pittsburgh, PA 15222
Email: larry.e.wahlquist@usdoj.gov



Official Committee of Unsecured Creditors of Majestic Hills, LLC
Matthew James Burne
Leech Tishman Fuscaldo & Lampl, LLC
525 William Penn Place, 28th Floor
Pittsburgh, PA 15219
Email: mburne@leechtishman.com

John M. Steiner
LEECH TISHMAN FUSCALDO & LAMPL LLC
525 William Penn Place, 28th Floor
Pittsburgh, PA 15219
Case 20-21595-GLT       Doc 149-2 Filed 09/10/20 Entered 09/10/20 14:29:03   Desc
                          Certificate of Service Page 4 of 6


Email: jsteiner@leechtishman.com

Crystal H. Thornton-Illar
Leech Tishman Fuscaldo & Lampl, LLC
525 William Penn Place, 28th Floor
Pittsburgh, PA 15219
Email: cThornton-Illar@leechtishman.com


Robert O Lampl
Robert O Lampl Law Office
Benedum Trees Building
223 Fourth Avenue, 4th Floor
Pittsburgh, PA 15222
Email: rol@lampllaw.com


Kathleen A. Gallagher
Porter Wright Morris & Arthur LLP
6 PPG Place, Third Floor
Pittsburgh, PA 15222
Email: kgallagher@porterwright.com

Russell D. Giancola
Porter Wright Morris & Arthur
6 PPG Place
Suite 830
Pittsburgh, PA 15222
Email: rgiancola@porterwright.com


Henri Marcel
Deasey Mahoney Valentini Ltd.
1601 Market Street
Suite 3400
Philadelphia, PA 19103-2301
Email: hmarcel@dmvlawfirm.com

Christine D Steere
Deasey Mahoney & Valentini, Ltd.
103 Chesley Crive
Media, PA 19063
Email: csteere@dmvlawfirm.com
Case 20-21595-GLT       Doc 149-2 Filed 09/10/20 Entered 09/10/20 14:29:03   Desc
                          Certificate of Service Page 5 of 6


Dennis J. Geis, Jr.
Margolis Edelstein
535 Smithfield Street
Suite 1100
Pittsburgh, PA 15222
Email: dgeis@margolisedelstein.com



Melvin L. Vatz
Grossinger Gordon and Vatz
429 Fourth Avenue
1000 Law & Finance Building
Pittsburgh, PA 15219
Email: mvatz@vatzlaw.com


Catherine Loeffler
Houston Harbaugh
Three Gateway Center, 22nd Fl.
401 Liberty Ave.
Pittsburgh, PA 15222
Email: loefflercs@hh-law.com

Samuel H. Simon
Houston Harbaugh, P.C.
Three Gateway Center
401 Liberty Avenue, 22nd Floor
Pittsburgh, PA 15222-1005
Email: ssimon@hh-law.com
Case 20-21595-GLT         Doc 149-2 Filed 09/10/20 Entered 09/10/20 14:29:03   Desc
                            Certificate of Service Page 6 of 6


U.S. First Class Mail:

Debtor
Majestic Hills, LLC
3625 Washington Pike
Bridgeville, PA 15017

Christopher Phillips and Elizabeth Phillips
1021 Oakwood Drive
Canonsburg, PA 15317

NVR, Inc. d/b/a Ryan Homes
11700 Plaza America Drive, Suite 500
Reston, VA 20190


Shari DeNardo
115 Linksview Drive
Canonsburg, PA 15317

Mark R Brashear
570 Beatty Road
Monroeville, PA 15146

Alton Industries, Inc.
11 Carlton Drive
Eighty Four, PA 15330

Joseph N DeNardo
d/b/a JND Properties, LLC
115 Linksview Drive
Canonsburg, PA 15317

Pennsylvania Soil and Rock Incorporated
570 Beatty Road
Monroeville, PA 15146
